Citation Nr: 0329178	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for post-
operative ulcer disease with right vagotomy and pyloroplasty.  

2.  Entitlement to an effective date earlier than October 22, 
1999, for a 40 percent rating for post-operative ulcer 
disease with right vagotomy and pyloroplasty.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1945 to 
September 1947.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision that continued a 20 percent rating for duodenal 
ulcer.  A July 2001 rating decision increased the rating to 
40 percent, effective from October 22, 1999, under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  The maximum rating available 
under this criteria is 60 percent.  As the grant of a 40 
percent rating does not represent a total grant of benefits 
sought on appeal, this claim for increased rating remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2001 written statement, the veteran noted that 
he had previously been rated at 40 percent for his ulcers, 
and indicated that he was "claiming that a clear and 
unmistakable error in this reduction was made."  He also 
indicated that he wanted "back pay retroactive back to the 
date of reduction (1986)."  The RO has treated the October 
2001 statement as a claim for an earlier effective date for 
the 40 percent disability evaluation.  This issue has been 
perfected on appeal and will be adjudicated by the Board 
accordingly.   

In an August 25, 1986 decision, the Board upheld the 1986 
reduction in the rating of the veteran's service-connected 
ulcers from 40 percent to 20 percent.  The veteran and his 
representative are advised that a motion for revision of a 
Board decision based on CUE should be filed with the Board.  
The motion must be made in writing and signed by the moving 
party or the moving party's representative, and should 
include the name of the veteran and the name of the moving 
party, if different; the applicable VA file number; the date 
of the BVA decision at issue; and the specific issue or 
issues to which the motion relates, if the Board decision 
involved more than one issue.  38 C.F.R. § 20.1404(a) (2003).


REMAND

On the VA Form 9 filed in April 2001 concerning the claim for 
increased rating, the veteran indicated that he wanted a 
Travel Board hearing.  He testified before a local hearing 
officer in April 2001 concerning this issue.  In the VA Form 
9 filed in August 2002 concerning the claim for an earlier 
effective date for the current 40 percent disability 
evaluation, the veteran indicated that he did not want a 
hearing before the Board.  The veteran has not, however, 
withdrawn his earlier request for a Travel Board hearing. 

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


